Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered September 12, 1994, convicting him of attempted murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*541Evidence of prior uncharged crimes was properly admitted to establish the defendant’s motive and intent to harm the victim (see, People v Aviles, 234 AD2d 466; People v Sutton, 220 AD2d 705; People v Carver, 183 AD2d 907; People v Jones, 173 AD2d 331; People v Linton, 166 AD2d 670). Moreover, the probative value of this evidence far outweighed any prejudicial effect (see, People v Alvino, 71 NY2d 233).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Sullivan, J. P., Santucci, Friedmann and McGinity, JJ., concur.